DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      

                                                Claim Objections                                         
Claims 9 and 12 objected to because of the following informalities:
Claim 9 recites “the conduit” in line 1. It is suggested to change in to -- “the heat-conduit” -- to be consistent with the previous term.
Claim 12 recites “the conduit” in line 1. It is suggested to change in to -- “the heat-conduit” -- to be consistent with the previous term.
  
                                     Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 13-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by MINNOY (US 2019/0338962).
In regards to claim 1, MINNOY discloses a system (refer to Fig. 7) comprising: a liquid vessel (enclosure 44) that defines an interior space configured to hold a cooling liquid (electrically non-conducting fluid such as oil; par. 145) and an electronic component (heat generating parts like the CPU/GPU); a heat conduit (heat pipe 8c) configured to transfer heat from the electronic component (refer to par. 17); and a thermoelectric cooler (a Peltier element or a thermo-electric heat pump 20; par. 29) positioned within the interior space (as can be seen in Fig. 7A), the thermoelectric cooler (20) including an absorption side and a rejection side, the thermoelectric cooler (20) being configured to transfer heat from the heat conduit (8c) to an interior surface of the liquid vessel (44), (as can be seen in Figs. 7A and 7B).  
In regards to claim 2, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the thermoelectric cooler (20) comprises a dielectric Peltier thermoelectric cooling device (Peltier thermoelectric; refer to par. 29).  
In regards to claim 3, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (8c) comprises a heat pipe configured to hold a contiguous volume of a fluid (a liquid in a tube; refer to par. 8).                                            
In regards to claim 5, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (8c) is in (refer to par. 168, wherein heat pipes can make contact with the cooling medium).  
In regards to claim 6, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, MINNOY discloses wherein the heat conduit (8c) is in heat conductive interface with a heat sink (refer to par. 149).  
In regards to claim 7, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, MINNOY discloses wherein the heat sink is in heat conductive interface with the electronic component (refer to par. 150, wherein heat sinks attached or coupled to heat producing computer components of the processing unit).  
In regards to claim 8, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, MINNOY discloses wherein the heat sink is in heat convective interface with the liquid (refer to par. 149; wherein heat sinks may allow the oil to pass through them, to transfer the heat produced by those components efficiently to the oil).  
In regards to claim 13, MINNOY discloses a method of cooling (via a thermoelectric cooler), the method comprising: providing a system (refer to Fig. 7) comprising: a liquid vessel (enclosure 44) that defines an interior space for holding a cooling liquid (electrically non-conducting fluid such as oil; par. 145) and an electronic component (heat generating parts like the CPU/GPU); a heat conduit (heat pipe 8c) configured to transfer heat from the electronic component (refer to par. 17); and a thermoelectric cooler (a Peltier element or a thermo-electric heat pump 20; par. 29) positioned within the interior space, the thermoelectric cooler (20) including an (20) being configured to transfer heat from the heat conduit (8c) to an interior surface of the liquid vessel (44), (as can be seen in Figs. 7A and 7B); determining whether a predetermined condition is met for activating the thermoelectric cooler (refer to par. 133; wherein when the temperature in the enclosure 12 is higher than the upper safe limit the Peltier element 20); activating the thermoelectric cooler in response to determining that the predetermined condition has been met (refer to par. 133; wherein may be activated depends on the characteristics of the computer server installed).  
In regards to claim 14, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13. Further, MINNOY discloses wherein determining whether a predetermined condition is met comprises determining whether a temperature of the electronic component (measured via temperature probes 41) exceeds a predetermined temperature (refer to par. 134).  

                                        Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) on view of Oman (US 2007/0064396).
In regards to claim 4, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water.  
Oman teaches a heat pipe device (30) for cooling electronics (10) wherein the heat conduit (32) comprises a sealed pipe containing a volume of ammonia, alcohol, or water (36), (refer to par. 3).  
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the system of MINNOY such that the heat conduit comprises a sealed pipe containing a volume of ammonia, alcohol, or water as taught by Oman in order to for the working fluid to evaporate to transition from liquid to vapor and the vapor, thereby transfer thermal energy (refer to par. 5).

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962).
In regards to claim 9, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly teach wherein the conduit is in forceful compressive contact between the vessel and the electronic component. 
However, the embodiment of Fig. 2 shows wherein the conduit (heat pipe 8) is in forceful compressive contact between the vessel (container unit 4) and the electronic component (the processing unit 2), (refer to pars. 20 and 120; Fig. 2). 
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 7 of MINNOY such that the conduit to be in forceful compressive contact between the vessel a of the heat pipe 8 can flow back to a lower side 8 b of the heat pipe 8 (refer to par. 120).
In regards to claim 10, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 7a of MINNOY teaches wherein the forceful compressive contact comprises compressive contact of the vessel (44) with respect to the thermoelectric cooler (20).  
In regards to claim 11, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 2 of MINNOY teaches wherein the forceful compressive contact comprises a cantilever load on the heat conduit (8) with respect to the electronic component (2), (as can be seen in Figs. 1-2).  
In regards to claim 12, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, the embodiment of Fig. 2 of MINNOY teaches wherein the conduit (8) is in compressive contact by being in conductive contact with a top face of the electronic component (2), (as can be seen in Figs. 1-2).  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over MINNOY (US 2019/0338962) in view of HOOTON et al. (US 2019/0082555).
In regards to claim 15, MINNOY as modified meets the claim limitations as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the electronic component comprises a processor, and wherein determining whether a predetermined condition is 
       HOOTON teaches cooling an electronic device (300; Fig 3A) wherein the electronic component (300) comprises a processor (not shown in Fig. 3A; par. 50), and wherein determining whether a predetermined condition is met comprises determining whether a speed of the processor (operating parameters, such as, processing speed, increase cooling etc.) exceeds a predetermined processor speed (refer to par. 50).
         Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of MINNOY such that the electronic component to have a processor, and wherein determining whether a predetermined condition to be met comprises determining whether a speed of the processor exceeds a predetermined processor speed as taught by HOOTON in order to prevent the current operating temperature from reaching an upper operating temperature limit (refer to par. 50).
  
                                                  Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763